Exhibit 10.2

 

PROMISSORY NOTE

 

THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR
APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THERE IS AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

 

Principal Amount:  $1,250,000

Westminster, California

Instrument #:  

Issuance Date: September 26, 2018

 

FOR VALUE RECEIVED, CLYRA ACQUISITION CORP., a corporation organized under the
laws of the state of California (“Issuer”), promises to pay to the order of
Scion Solutions, LLC (hereafter, together with any subsequent holder hereof,
called “Holder”), at its address, or at such other place as Holder may direct,
the “Amount” noted above (the “Loan Amount”), payable on [18 months after
Closing Date] (the “Maturity Date”). This note is duly authorized issue of the
Issuer, purchased by the initial Holder and accepted by the Issuer on the
“Issuance Date” noted above (the “Issuance Date”) (referred to herein as the
“Note”).

 

This Note is entered into in connection with a Stock Purchase Agreement and Plan
of Reorganization of even date hereof (the “Stock Purchase Agreement”), pursuant
to which Holder sold, transferred and assigned to Issuer all or substantially
all of its assets in exchange for certain consideration including this Note.

 

Interest will accrue on the unpaid principal at the rate of five percent (5%)
per annum. In the event that the Note, including all accrued interest, has not
been paid in full by the Maturity Date and so long as an Event of Default (as
defined in Section 5 below) has not occurred, the Maturity Date will
automatically extend an additional twelve (12) months. In the event that the
Note, including all accrued interest, has not been paid in full by the end of
the additional twelve-month period and so long as an Event of Default (as
defined in Section 5 below) has not occurred, the Maturity Date will
automatically extend for additional twelve (12) month periods, consecutively,
until the Note and accrued interest have been paid in full.

 

Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America as set forth below.

 

     The Note is subject to the following additional provisions:

 

1.     Principal and Interest Payments. Accrual of interest shall commence as of
the Issuance Date. During the eighteen-month period before the Maturity Date,
Issuer will make periodic payments to Holder in amounts equal to twenty-five
percent (25%) of all amounts that Issuer receives from the sale of capital stock
of Issuer to third parties. Such periodic payments shall be made no later than
ten (10) days after Issuer receives such amounts from any third parties;
provided, however, that the first of such payments shall not be made until after
the close of escrow for the funds dedicated to the acquisition of Holder by
Issuer. Such periodic payments shall be applied first to accrued but unpaid
interest and then to outstanding principal.

 

-1-

--------------------------------------------------------------------------------

 

 

2.     Maturity Date Extensions. In the event that the Maturity Date is
automatically extended for an additional twelve-month extension after the
initial eighteen-month period, or there are subsequent twelve-month extensions
of the Maturity Date, as prescribed above, Issuer shall make a payment to Holder
at the close of any such additional twelve-month period equal to the greater of:

 

  a.

Twenty-five percent (25%) of all amounts that Issuer received during such
twelve-month period from the sale of its capital stock to third parties; and

 

 

b.

Five percent (5%) of Issuer’s gross revenue received during such twelve-month
period.

 

Such payments shall be applied first to accrued but unpaid interest and then to
outstanding principal.

 

3.     Prepayment. Issuer may prepay any amount owed under this Note in whole or
in part.

 

4.     Transfer. This Note has been issued subject to investment representations
of the original Holder hereof and may be transferred or exchanged only in
compliance with the Securities Act and applicable state securities laws. Prior
to the due presentment for such transfer of this Note, the Issuer and any agent
of the Issuer may treat the person in whose name this Note is duly registered on
the records of the Issuer as the owner hereof for the purpose of receiving
payment as herein provided and all other purposes, whether or not this Note is
overdue, and neither the Issuer nor any such agent shall be affected by notice
to the contrary. The transferee shall be bound, as the original Holder by the
same representations and terms described herein.

 

5.     Events of Default. Each of the following occurrences is hereby defined as
an “Event of Default”:

 

 

a.

Nonpayment. The Issuer shall fail to make any payment of principal, interest, or
other amounts payable hereunder when and as due, and at least ten (10) days have
elapsed since Holder has demanded such payment without cure by the Issuer; or

 

 

b.

Dissolutions, etc. The Issuer or any subsidiary shall fail to comply with any
provision concerning its existence or any prohibition against dissolution,
liquidation, merger, consolidation or sale of assets; or

 

 

c.

Noncompliance with this Agreement. The Issuer shall fail to comply in any
material respect with any provision hereof, which failure does not otherwise
constitute an Event of Default, and such failure shall continue for ten (10)
days after the occurrence of such failure; or

 

 

d.

Bankruptcy. Any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation, dissolution, or similar proceeding, domestic or
foreign, is instituted by or against the Issuer or any of its subsidiaries, or
the Issuer or any of its subsidiaries shall take any step toward, or to
authorize, such a proceeding; or

 

-2-

--------------------------------------------------------------------------------

 

 

 

e.

Insolvency. The Issuer shall make a general assignment for the benefit of its
creditors, shall enter into any composition or similar agreement, or shall
suspend the transaction of all or a substantial portion of its usual business.

 

6.     Holder’s Election upon Default. Upon the occurrence of any Event of
Default (without the need for any party to give any notice or take any other
action), this Note (and all interest through such date) shall be immediately due
and payable. It is agreed that in the event of such action, such Holder shall be
entitled to receive all reasonable fees, costs and expenses incurred, including
without limitation such reasonable fees and expenses of attorneys. The parties
acknowledge that a change in control of the Issuer shall not be deemed to be an
Event of Default as set forth herein.

 

7.     Invalid or Unenforceable Provisions. In case any provision of this Note
is held by a court of competent jurisdiction to be excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, so that it is enforceable to the maximum extent possible,
and the validity and enforceability of the remaining provisions of this Note
will not in any way be affected or impaired thereby.

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

  CLYRA ACQUISITION CORP.                 By /s/ Steven V. Harrison     Name:
Steven V. Harrison, President  

 

Original Holder: Scion Solutions, LLC

Issuance Date: September 26, 2018

Original Principal Amount: $1,250,000

 

 

-3-

 